COLLIER, C. J.
— The endorsement on the process, purporting to be an acknowledgment of service on Norwood, is certainly not sufficient proof of that fact: but when it is shown that the acknowledgment is subscribed with the name of Norwood, in his own hand-writing, the evidence is satisfactory to show, that the act was his own.
It is, however, objected, that the court cannot know that the affidavit of Moses Jones, was regularly made; that it may have been taken out of court before-a justice of the peace, or other officer. This objection may be well founded in point of fact, but the inference is unauthorised, by any any thing in the record. According to a well established rule, every intendment must be here made in favor of the judgment of a subordinate court, which can consistently be made. Now, as we must suppose, that the county court would not have admitted an affidavit, which was not legal proof of the fact, it will be intended that the affidavit was made in open court, and that the witness was there examined.
This view shows that there is no error in the proceedings in the county court; and its judgment is consequently affirmed.